This is an appeal by the plaintiff-appellant under Rule 76 of the Hawaii Rules of Civil Procedure from a declaratory judgment decreeing as follows:
"(1) That plaintiff and all other duly registered voters in the Territory of Hawaii, whether in precincts in which voting machines are used or in precincts in which voting machines are not used, do not have the right to cast an irregular or write-in ballot as prepared by the clerk pursuant to Sec. 6562, R.L.H. 1945 or otherwise, and such vote or votes cannot be counted and included in the official canvass;
"(2) That any such irregular or write-in ballot of plaintiff and all other duly registered voters in the Territory of Hawaii, whether in precincts in which voting *Page 603 
machines are used or in precincts in which voting machines are not used, are illegal and require the rejection of such ballot not only as to the office for which the irregular or write-in ballot refers but the entire ballot;
"(3) That such an irregular or write-in ballot of the plaintiff or any other duly registered voter in the Territory of Hawaii is not only a mark of distinction or identification, but also contrary to law and voids the entire ballot, including candidates for other offices on the same ballot."
The court having heard argument and considered the memoranda of the parties submitted, the judgment appealed from is affirmed.
An opinion in augmentation of this per curiam will be filed at a later date.